967 F.2d 589
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Franklin P. NOHEART, Petitioner-Appellant,v.INDETERMINATE SENTENCE REVIEW BOARD;  et al., Respondents-Appellees.
No. 91-35311.
United States Court of Appeals, Ninth Circuit.
Submitted May 26, 1992.*Decided June 2, 1992.

Before FARRIS, DAVID R. THOMPSON and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Franklin P. Noheart, a Washington state prisoner, appeals pro se the district court's dismissal of his 28 U.S.C. § 2254 habeas corpus petition.   We have jurisdiction under 28 U.S.C. § 2253 and we review de novo.   Norris v. Risley, 878 F.2d 1178, 1180 (9th Cir.1989).1


3
In a report and recommendation filed on December 4, 1990, a U.S. Magistrate Judge thoroughly analyzed Noheart's claims.   The district court adopted the Magistrate Judge's report and recommendation in an unpublished order entered on January 11, 1991, and dismissed Noheart's petition.


4
On appeal, Noheart does not present any basis upon which the district court's judgment could be overturned.   Accordingly, we affirm for the reasons stated in the Magistrate Judge's report and recommendation as adopted by the district court.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The appellees contend that this appeal should be dismissed because Noheart did not timely file a notice of appeal.   This contention is meritless because we treat Noheart's timely motion for a certificate of probable cause as a timely notice of appeal.   See Tinsley v. Borg, 895 F.2d 520, 523 (9th Cir.1990)